                  Case 1:18-cr-00802-CM Document 122 Filed 12/04/19 Page 1 of 1



                                                                            Attorneys at Law
                                                                             445 Park Avenue
                                                                         New York, New York 10022
                                                                              (212)481-1900
Telesforo Del Valle,Jr.                                                                                                 Email: tdvesq@aol.com
                                                       . ... . . -:.===~:.:.::...::::
Michael]. Sluka•_;~;=                y         ~ SDI.                                   r1·                                  Fax. (212)481-4853
Lawrence D. l\1inasi,rnr r,_ 111c 11\ T'f
                       l   ,_,,   .   i '-,J   ~..,,   J..• L "
                                                                                        II
           -         !:                                                                   l
                     .
                     d F.~ _r_:··,:::·J~·~ICALLY
                                                                               S'l      1:,,
                                                                                               r\nE~fi
                                                                                               h' l l 1O~L.f,,\~ no:O PSED
                                                                  '
                                                                           FILED
Lucas E. Andippnr:c J./.                                                                !'                                         Leticia_Silva
William Cerbd~e ~ ,r,
               Iii '\ , , ·,r, --r- r,"')                       0-
                                                                        I"_;    jtl ,,If             V         IL       \.       Legal Assistant
Luis N. Colon        ' ' •',A,.•__,_'.,, : _ _.....,_4 -=-l--'~·1. ,[
Hon. Robert A. Sackett ·....:.:: ;;;·"~--;:.-::::::7_=:,.... ;-::~.--;;.;.;;:;-: •
         of counsel
                                                                             December 4, 2019

The Honorable Colleen McMahon
United States District Court
United States District Court
Southern District ofNew York
United States Courthouse
500 Pearl St.
New York, NY 10007-1,312
                                                                                     Re:       USA v. Antonio Yeris-Almonte
                                                                                               Case No. 18 Cr. 802 (CM) ·
               Dear Judge McMahon,

               Our office represents Mr. Antonio Yeris-Almonte in the above referenced matter.

        On November 8, 2019, Mr. Antonio Yeris-Almonte was granted permission to stay at his
wife's residence in the Southern District of New York with home detention, to watch their
children while she is out of the country, until December 13, 2019.

       Mr. Y eris-Almonte respectfully requests a one-month extension of his temporary stay in
the Southern District of New York with home detention, until January 13, 2020.

       U.S. Pretrial Services Officer Bernisa Mejia has no objections to this request. A.U.S.A.
Aline Flodr has no objections to this request.

               Thank you for your consideration.
                                                                                               Sincerely,
                                                                                               ISi
                                                                                               Telesforo Del Valle, Jr., Esq.
                                                                                               Del Valle & Associates
                                                                                               Attorney for Defendant,
                                                                                               Antonio Y eris-Almonte

Cc:            A.U.S.A. Aline Flodr
               Middle District of Pennsylvania U.S. Pretrial Services Officer Daniel Karhnak
               Southern District of New York U.S. Pretrial Services Officer Bernisa Mejia
